1
2
3
4
5
6
7
                     UNITED STATES DISTRICT COURT
8
                  SOUTHERN DISTRICT OF CALIFORNIA
9
10
     PETER STROJNIK (SR.),          Case No. 3:19-cv-00305-LAB-AGS
11
12               Plaintiff,
     v.                             ORDER OF DISMISSAL
13
14   PENDRY SAN DIEGO, LLC DBA
     PENDRY SAN DIEGO,
15
              Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 ORDER
1          The joint motion to dismiss (Docket no. 11) is GRANTED. Pursuant to Fed.
2    R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The parties shall
3    each bear their own costs and attorney’s fees.
4
5          IT IS SO ORDERED.
6
7    Dated: May 22, 2019                     By: ___________________________
                                              Honorable Larry Alan Burns
8                                             Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
                                             ORDER
